DETAILED ACTION
Claims 1-23 are cancelled. Claims 24-43 are new. Claims 24-43 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Objections
Claims 24-43 are objected to because of the following informalities:
Claim 24: “starting node” (line 21), “each node other than the finishing node” (line 24), and “of the node, and” (line 25) should have been –starting node of the row—, –each node in the row other than the finishing node—, and –of the node in the row, and—, respectively.
Claims 25-32 inherit the features of claim 24 and are objected to accordingly.
Claim 25: “starting node” (line 14), “each node other than the finishing node” (line 17), and “of the node, and” (line 18) should have been –starting node of the column—, –each node in the column other than the finishing node—, and –of the node in the column, and—, respectively.
Claim 26: “starting node” (line 4) should have been –starting node of the row—.
Claim 27: “a first” (line 2) should have been –the first—.
Claim 28 inherits the features of claim 27 and is objected to accordingly.
Claim 33: “starting node” (line 25), “each node other than the finishing node” (line 28), and “of the node, and” (line 29) should have been –starting node of the row—, –each node in the row other than the finishing node—, and –of the node in the row, and—, respectively.
Claims 34-42 inherit the features of claim 33 and are objected to accordingly.
Claim 35: “starting node” (line 14), “each node other than the finishing node” (line 17), and “of the node, and” (line 18) should have been –starting node of the column—, –each node in the column other than the finishing node— and –of the node in the column, and—, respectively.
Claim 41: “a first” (line 2) should have been –the first—.
Claim 42 inherits the features of claim 41 and is objected to accordingly.
Claim 43: “by one” (line 11), “starting node” (line 24), “each node other than the finishing node” (line 27), and “of the node, and” (line 28) should have been –by the one—, –starting node of the row—, –each node in the row other than the finishing node—, and –of the node in the row, and—, respectively.
Appropriate corrections are required. Applicant is advised to review the entire disclosure for further needed corrections.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 24 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. 
However, the original disclosure does not provide any description regarding starting and finishing nodes not having a preceding adjacent node and a respective next adjacent node in a row and/or a finishing node being a next adjacent node for both a preceding adjacent node to the finishing node and a next adjacent node to the finishing node.
Therefore, these limitations contain subject matter which was not described in the specification, at the time the application was filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, had possession of the claimed invention and thus, fail to comply with the written description requirement. 
Claims 25-32 inherit the features of claim 24 and are rejected accordingly.
Claim 25 recites the limitations “wherein each node in each column other than the starting and finishing nodes has a respective preceding adjacent node in the column and a respective next adjacent node in the column” in lines 4-6, and “wherein the finishing node in each column is the next adjacent node for both nodes adjacent to the finishing node in the column” in lines 6-7. 
However, the original disclosure does not provide any description regarding starting and finishing nodes not having a preceding adjacent node and a respective next adjacent node in a column and/or a finishing node being a next adjacent node for both a preceding adjacent node to the finishing node and a next adjacent node to the finishing node.
Therefore, these limitations contain subject matter which was not described in the specification, at the time the application was filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, had possession of the claimed invention and thus, fail to comply with the written description requirement. 
Claim 33 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. 
However, the original disclosure does not provide any description regarding starting and finishing nodes not having a preceding adjacent node and a respective next adjacent node in a row and/or a finishing node being a next adjacent node for both a preceding adjacent node to the finishing node and a next adjacent node to the finishing node.
Therefore, these limitations contain subject matter which was not described in the specification, at the time the application was filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, had possession of the claimed invention and thus, fail to comply with the written description requirement. 
Claims 34-42 inherit the features of claim 33 and are rejected accordingly.
Claim 35 recites the limitations “wherein each node in each column other than the starting and finishing nodes has a respective preceding adjacent node in the column and a respective next adjacent node in the column” in lines 3-5, and “wherein the finishing node in each column is the next adjacent node for both nodes adjacent to the finishing node in the column” in lines 5-6. 
However, the original disclosure does not provide any description regarding starting and finishing nodes not having a preceding adjacent node and a respective next adjacent node in a column and/or a finishing node being a next adjacent node for both a preceding adjacent node to the finishing node and a next adjacent node to the finishing node.
Therefore, these limitations contain subject matter which was not described in the specification, at the time the application was filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, had possession of the claimed invention and thus, fail to comply with the written description requirement. 
Claim 43 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. 
However, the original disclosure does not provide any description regarding starting and finishing nodes not having a preceding adjacent node and a respective next adjacent node in a row and/or a finishing node being a next adjacent node for both a preceding adjacent node to the finishing node and a next adjacent node to the finishing node.
Therefore, these limitations contain subject matter which was not described in the specification, at the time the application was filed, in such a way as to reasonably convey to one skilled in the relevant art that the inventor, or a joint inventor, had possession of the claimed invention and thus, fail to comply with the written description requirement. 

Claims 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
Claim 24 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. These limitations contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because it requires the finishing node of a given row to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes but the specification does not provide any description regarding how to implement such a structure.
Consequently, the method disclosed in claim 24 fails to comply with the enablement requirement.
Claims 25-32 inherit the features of claim 24 and are rejected accordingly.
Claim 25 recites the limitations “wherein each node in each column other than the starting and finishing nodes has a respective preceding adjacent node in the column and a respective next adjacent node in the column” in lines 4-6, and “wherein the finishing node in each column is the next adjacent node for both nodes adjacent to the finishing node in the column” in lines 6-7. These limitations contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because it requires the finishing node of a given column to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes but the specification does not provide any description regarding how to implement such a structure.
Consequently, the method disclosed in claim 25 fails to comply with the enablement requirement.
Claim 33 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. These limitations contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because it requires the finishing node of a given row to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes but the specification does not provide any description regarding how to implement such a structure.
Consequently, the system disclosed in claim 33 fails to comply with the enablement requirement.
Claims 34-42 inherit the features of claim 33 and are rejected accordingly.
Claim 35 recites the limitations “wherein each node in each column other than the starting and finishing nodes has a respective preceding adjacent node in the column and a respective next adjacent node in the column” in lines 3-5, and “wherein the finishing node in each column is the next adjacent node for both nodes adjacent to the finishing node in the column” in lines 5-6. These limitations contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because it requires the finishing node of a given column to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes but the specification does not provide any description regarding how to implement such a structure.
Consequently, the system disclosed in claim 35 fails to comply with the enablement requirement.
Claim 43 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. These limitations contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention because it requires the finishing node of a given column to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes but the specification does not provide any description regarding how to implement such a structure.
Consequently, the media disclosed in claim 43 fails to comply with the enablement requirement.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the node" in line 11. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to “each node” of the plurality of nodes, “a starting node”, or “a finishing node” previously recited in the claim.
For the following analysis, the Examiner will consider the limitation “the node” in line 11 as referring to –each node of the plurality of nodes—.
 Claims 25-32 inherit the features of claim 24 and are rejected accordingly.
Claim 33 recites “A system comprising: a plurality of nodes” in lines 1-2. Claim 33 further identifies that these nodes are “implemented on one or more processing units and one or more storage devices” (lines 2-3) and “the one or more storage devices store media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations” (lines 11-12).
However, it is not clear if these “processing units”, “one or more storage devices” and/or “one or more computers” are part of the system or if they are elements separate from the claimed system that are used for implementing the “nodes”. Furthermore, it is not clear if the operations performed by the “one or more computers” are part of the functionality of the claimed system or if they are functions of one or more computers separate from the claimed system.
For the following analysis, the Examiner will consider the claimed system comprising only the “plurality of nodes” as recited, and the claimed “processing units”, “one or more storage devices” and “one or more computers” being separate from the claimed system implementing their own distinct functions from the system.
Claim 33 recites the limitation "the node" in line 16. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to “each node” of the plurality of nodes, “a starting node”, or “a finishing node” previously recited in the claim.
For the following analysis, the Examiner will consider the limitation “the node” in line 16 as referring to –each node of the plurality of nodes—.
Claims 34-42 inherit the features of claim 33 and are rejected accordingly.
Claims 39 and 42 identify the “plurality of nodes” being implemented on a “single module”; i.e. “an integrated circuit”.  However, it is not clear if this integrated circuit is part of the claimed system or if it is a separate element that implements the nodes.
For the following analysis, the Examiner will consider the integrated circuit being separate from the claimed system.
Claim 43 recites the limitation "the node" in line 15. There is insufficient antecedent basis for this limitation in the claim. It is not clear if this limitation is referring to “each node” of the plurality of nodes, “a starting node”, or “a finishing node” previously recited in the claim.
For the following analysis, the Examiner will consider the limitation “the node” in line 16 as referring to –each node of the plurality of nodes—.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 33-42 are directed to “A system comprising: a plurality of nodes”. Claim 33 and 39-40 also identify that these nodes are implemented on “one or more processing units and one or more storage devices” and “an integrated circuit”. However, none of the claimed processing units, storage devices, and/or an integrated circuit are disclosed as being part of the system. Therefore, currently presented, neither the system nor the nodes of the system are limited to hardware embodiments.
Furthermore, the specification indicates that the claimed system can be a “software product” (see page 15, lines 17-25) and does not provide any description that explicitly limits the system and/or its nodes to hardware embodiments.
Consequently, claims 33-42 do not fall within at least one of the four categories of patent eligible subject matter because the claimed “system” encompasses software embodiments which are non-statutory. See MPEP §2106.
Claim 43 is directed to “One or more computer-readable storage media encoded with instructions that are executable by one or more processing units implementing a plurality of nodes”. However, the computer-readable storage media are not limited to non-transitory embodiments. Furthermore, the specification does not provide any description regarding computer-readable storage media that explicitly limits such media to non-transitory embodiments.
Therefore, claim 43 does not fall within at least one of the four categories of patent eligible subject matter because the claimed “one or more computer-readable storage media” encompasses transitory embodiments which are non-statutory. See MPEP §2106.

Claims 24-43 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.
Claim 24 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. These limitations render the claimed network topology impossible to implement because it requires the finishing node of a given row to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes. As such, it would not be possible for a person of ordinary skill in the art to construct such a network with finishing nodes that would comply with the requirements identified by the claim.
Consequently, the method disclosed in claim 24 is inoperable and lacks utility.
Claims 25-32 inherit the features of claim 24 and are rejected accordingly.
Claim 25 recites the limitations “wherein each node in each column other than the starting and finishing nodes has a respective preceding adjacent node in the column and a respective next adjacent node in the column” in lines 4-6, and “wherein the finishing node in each column is the next adjacent node for both nodes adjacent to the finishing node in the column” in lines 6-7. These limitations render the claimed network topology impossible to implement because it requires the finishing node of a given column to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes. As such, it would not be possible for a person of ordinary skill in the art to construct such a network with finishing nodes that would comply with the requirements identified by the claim.
Consequently, the method disclosed in claim 25 is inoperable and lacks utility.
Claim 33 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. These limitations render the claimed network topology impossible to implement because it requires the finishing node of a given row to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes. As such, it would not be possible for a person of ordinary skill in the art to construct such a network with finishing nodes that would comply with the requirements identified by the claim.
Consequently, the system disclosed in claim 33 is inoperable and lacks utility.
Claims 34-42 inherit the features of claim 33 and are rejected accordingly.
Claim 35 recites the limitations “wherein each node in each column other than the starting and finishing nodes has a respective preceding adjacent node in the column and a respective next adjacent node in the column” in lines 3-5, and “wherein the finishing node in each column is the next adjacent node for both nodes adjacent to the finishing node in the column” in lines 5-6. 
These limitations render the claimed network topology impossible to implement because it requires the finishing node of a given column to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes. As such, it would not be possible for a person of ordinary skill in the art to construct such a network with finishing nodes that would comply with the requirements identified by the claim.
Consequently, the system disclosed in claim 35 is inoperable and lacks utility.
Claim 43 recites the limitations “wherein each node in each row other than the starting and finishing nodes has a respective preceding adjacent node in the row and a respective next adjacent node in the row” in lines 7-9, and “wherein the finishing node in each row is the next adjacent node for both nodes adjacent to the finishing node in the row” in lines 9-10. These limitations render the claimed network topology impossible to implement because it requires the finishing node of a given row to not have adjacent nodes but also requiring the finishing node to have both the preceding and the next adjacent nodes. As such, it would not be possible for a person of ordinary skill in the art to construct such a network with finishing nodes that would comply with the requirements identified by the claim.
Consequently, the one or more computer-readable storage media disclosed in claim 43 is inoperable and lacks utility.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.:
U.S. Patent No. 10,490,094 B2 by Brennan et al. discloses utilizing machine learning algorithms within a three-dimensional torus network topology to find lexical answer types (see e.g. from column 6, line 30 to column 7, line 6).
U.S. Patent No. 10,621,219 B2 by English et al. discloses utilizing machine learning algorithms within a three-dimensional torus network topology to analyze semantic distances between subjects (see e.g. column 1, lines 21-32; column 5, lines 4-28).
U.S. Patent No. 10,032,091 B2 by Movellan et al. discloses utilizing machine learning techniques to organize pictures within a three-dimensional torus network (see e.g. Fig. 2-3).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194